IN THE UNITED STATES DISTRICT COURT
FOR THE NORHTERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
RICKY LYNN MALLORY PLAINTIFF
V. CIVIL ACTION NO. 1:19-CV-00190-GHD-DAS
MUNICIPAL COURT OF TUPELO, MS DEFENDANT
FINAL JUDGMENT

In accordance with the Memorandum Opinion and Order issued today, the instant action
is DISMISSED WITH PREJUDICE for Plaintiff's failure to state a claim upon which relief
may be granted. This dismissal counts as a “strike” under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915(g). we

SO ORDERED this, the ] day of November, 299.

be

UNITED STATES DISTRICT JUDGE
